In a proceeding to invalidate petitions designating appellant and respondent Praete as candidates in the Republican Party Primary Election to be held on June 17, 1969 for the Party position of member of the Westchester Republican County Committee from the 16th Election District of the 1st Ward of the City of New Rochelle, the appeal is from an order of the Supreme Court, Westchester County, entered June 10, 1969, which inter alia invalidated appellant’s designating petitions. Order affirmed insofar as it invalidated appellant’s designating petitions, without costs. No opinion. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.